DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on April 26, 2019, has been entered. 






3.	 Applicant’s election on September 24, 2021, of Group II without traverse (claims 12-15 and 23), is acknowledged.  




Claim Disposition

4.	Claims 16-22 and 27-39 have been cancelled. Claims 1-15 and 23-26 are pending. Claims 12-15 and 23 are under examination. Claims 1-11 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Information Disclosure Statement

5.	The Information Disclosure Statements filed on April 26, 2019 and April 30, 2020, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.



Drawings

6.	The Drawings filed on April 26, 2019 have been accepted by the examiner.

Specification Objection

7.	The specification is objected to for the following informalities:
The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as Tween-20 and Trixton X-100, has been noted in this application (see pages 32 and 58, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 




Claim Objection

8.	Claims 1 and 15 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to include the route of administration.
For clarity it is suggested that claim 15 is amended to read, “PEG 3.5K [[(3.5K)]]”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

9.	Claims 12-15 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method of treating cardiovascular disease and the claimed invention is directed to a large genus of therapeutic agents used in the 
The instant specification does not per se define cardiovascular disease. At paragraph [0097] of the specification it is disclosed that, “in some embodiments, the cardiovascular disease is atherosclerosis. Atherosclerosis is the underlying cause of myocardial infarction (heart attack) and stroke. These agents by virtue of either reducing the plaque burden per se or changing plaque characteristics can reduce the risk of plaque rupture that underlies heart attack and stroke. In addition, reducing the plaque burden can improve blood flow/perfusion. In some embodiments, the cardiovascular disease is myocardial infarction (heart attack). In some embodiments, the cardiovascular disease is stroke”.
The art generally recognizes that cardiovascular diseases are conditions that affect the structure or function of your heart, such as abnormal heart rhythms, or arrhythmias; aorta disease and Marfan syndrome; congential heart disease; coronary artery disease (narrowing of the arteries); deep vein thrombosis and pulmonary embolism; heart attack; heart failure; heart muscle disease (cardiomyopathy); heart valve disease; pericardial disease; Rheumatic heart disease; stroke; vascular disease (blood vessel disease). Thus it is clear that the claim scope far exceeds the disclosure in the specification and not limited to what is found in the art. Dependent claims 13 and 14 recite the carbohydrate moiety is mannose or galactose, however, claim 112 is not limited to such. Note also that the claims do not establish what is considered to be the ‘therapeutic agent’ which renders claim 12 as encompassing a large variable genus of components.

disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of
the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying
characteristics, the specification does not provide adequate written description of
the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description, and one of skill in the art cannot reasonably conclude that the
applicant had possession of the claimed invention at the time the instant application was
filed.







Conclusion


10.	 No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652